ORDER

WHEREAS, on November 9, 1995, this court suspended petitioner from the practice of law for a period of 30 days, effective 15 days from the date of the order; and
WHEREAS, petitioner filed a petition for reconsideration, responded to by the Director, which he subsequently withdrew; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the requirements for reinstatement set forth in this court’s November 9, 1995, suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective December 23, 1995;
IT IS HEREBY ORDERED that petitioner Chester D. Swenson is reinstated to the practice of law in the State of Minnesota effective December 23, 1995.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice